DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 April 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-25, 28, 32 and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,689,722 to Timms et al.
As to claims 23, 43 and 44, Timms discloses an apparatus/medium/method, comprising: 
at least one processor (Timms: Col 1, Line 62 – Col 2, Line 5; VPN Gateway has a processor and memory); and 
at least one memory including a set of instructions (Timms: Col 1, Line 62 – Col 2, Line 22; VPN Gateway has a processor and memory); 
wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to at least (Timms: Col 1, Line 62 – Col 2, Line 22; instructions in memory cause the method to be performed): 
determine, by a security node for a redundancy domain including the security node and one or more other security nodes, an administrative role of the security node within the redundancy domain and a runtime role of the security node within the redundancy domain (Timms: Col 1, Line 62 – Col 2, Line 5; one of a plurality of VPN nodes is identified as the primary VPN gateway); 
perform, by the security node based on interaction with at least one of the one or more other security nodes for a secure channel associated with a client device and having secure channel state information associated therewith, a process for synchronizing at least a portion of the secure channel state information (Timms: Col 5, Lines 45-46 and Col 6, Lines 4-11; state information shared and synchronized across the VPN gateways by the primary gateway); and 
perform, by the security node, a process for causing traffic of the client device to be attracted to an active security node of the redundancy domain that is configured to provide security for communications of the client device based on the at least a portion of the secure channel state information (Timms: Col 1, Lines 54-61; Virtual IP addresses assigned to nodes by the primary node to direct traffic based on information gained in key exchange).
As to claim 24, Timms further discloses wherein the administrative role of the security node within the redundancy domain is determined based on configuration information received by the security node from a management interface (Timms: Col 5, Lines 20-44; configuration of primary gateway).
As to claim 25, Timms further discloses wherein the runtime role of the security node within the redundancy domain is determined based on the administrative role of the security node within the redundancy domain (Timms: Col 5, Lines 20-64). 
As to claim 28, Timms further discloses wherein the runtime role of the security node in the redundancy domain is that the security node is the active security node of the redundancy domain (Timms: Col 1, Line 62 – Col 2, Line 5; one of a plurality of VPN nodes is identified as the primary VPN gateway).  
As to claim 32, Timms further discloses wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to at least: provide, by the security node based on the at least a portion of the secure channel state information, security for communications of the client device (Timms: Col 1, Line 62 – Col 2, Line 5). 
As to claim 42, Timms further discloses wherein the redundancy domain is based on Internet Protocol Security (IPSec), the security node is an IPSec gateway, and the client device is an IPSec client (Timms: Col 3, Line 31 – Col 4, Line 19; IPSec used for VPN tunneling).  
Allowable Subject Matter
Claims 26-27, 29-31 and 33-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432